PITTMAN, Judge,
concurring in part and concurring in the result in part.
I concur in the substituted main opinion except that portion addressing Choctaw’s contention that Sheffield’s affidavit was properly struck because Sheffield failed to attach sworn or certified copies of documents referred to in portions of that affidavit. That contention, which Choctaw presented to this court for the first time in its application for rehearing, is not properly before this court. See Alexander v. State, 904 So.2d 1265, 1272 (Ala.Civ.App.2004) (opinion on application for rehearing); see also Ex parte Lovejoy, 790 So.2d 933, 938-39 (Ala.2000).
CRAWLEY, J., joins.